DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office Action based on the application filed 11/03/2021. Claims 2-22 are presented for examination and have been considered below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,169,730. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation claimed in the present application is anticipated by the claimed invention of U.S. Patent No. 11,169,730, as follows:
Present application
US11,169,730
2. A method, comprising: performing, at a memory device, a plurality of scrub operations; monitoring, during the plurality of scrub operations, one or more bit errors detected for a plurality of rows of a memory array of the memory device for each scrub operation; determining first quantities of bit errors detected during the plurality of scrub operations based at least in part on the monitoring; and transmitting, to a host device based at least in part on first quantities of the bit errors, an indicator of a condition of the memory array. 3. The method of claim 2, wherein the plurality of scrub operations comprise reading, for each scrub operation of the plurality of scrub operations, data and error correction information stored in each row of a plurality of rows of a memory array of the memory device and detecting the bit errors in the data of each row based at least in part on the error correction information, the method further comprising: determining, based at least in part on the first quantities of the bit errors detected, the condition of the memory array; wherein transmitting the indicator is based at least in part on determining the condition of the memory array. 4. The method of claim 2, further comprising: determining a metric associated with the first quantities of bit errors detected during the plurality of scrub operations; and comparing the metric associated with the first quantities of bit errors to one or more thresholds, a second metric, or both, wherein determining the condition of the memory array is based at least in part on the comparing. 5. The method of claim 4, wherein the metric corresponds to a first average associated with the first quantities of bit errors, a first running average associated with the first quantities of bit errors, a first weighted average of the first quantities of bit errors, or any combination thereof. 6. The method of claim 4, wherein the metric corresponds to a first change in the first quantities of bit errors, a first rate of change of the first quantities of bit errors, or both. 7. The method of claim 4, wherein the one or more thresholds for determining the condition of the memory array corresponds to one or more dynamic thresholds, one or more configurable thresholds, or both. 8. The method of claim 4, wherein the second metric corresponds to a second average associated with second quantities of bit errors, a second running average associated with the second quantities of bit errors, a second weighted average associated with the second quantities of bit errors, or any combination thereof, the second quantities of bit errors detected during a second plurality of scrub operations. 9. The method of claim 4, wherein the second metric corresponds to a second change in the second quantities of bit errors, a second rate of change of the second quantities of bit errors, or both. 10. The method of claim 2, further comprising: receiving, from the host device, a first plurality of scrub commands according to a first rate for scrubbing the memory array, wherein performing the scrub operation is based at least in part on receiving the first plurality of scrub commands; and receiving, from the host device after transmitting the indicator of the condition of the memory array to the host device, a second plurality of scrub commands according to a second rate for scrubbing the memory array that is greater than the first rate. 11. The method of claim 10, wherein the second rate is based at least in part on the condition of the memory array. 12. The method of claim 10, wherein the first rate is based at least in part on a voltage associated with the memory array, a temperature associated with the memory array, or both. 13. An apparatus, comprising: a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: perform, at a memory device, a plurality of scrub operations; monitor, during the plurality of scrub operations, one or more bit errors detected for a plurality of rows of a memory array of the memory device for each scrub operation; determine first quantities of bit errors detected during the plurality of scrub operations based at least in part on the monitoring; and transmit, to a host device based at least in part on first quantities of bit errors, an indicator of a condition of the memory array. 14. The apparatus of claim 13, wherein the plurality of scrub operations comprise reading, for each scrub operation of the plurality of scrub operations, data and error correction information stored in each row of a plurality of rows of a memory array of the memory device and detecting the bit errors in the data of each row based at least in part on the error correction information, the instructions further executable by the processor to cause the apparatus to: determine, based at least in part on the first quantities of the bit errors detected, the condition of the memory array; wherein transmitting the indicator is based at least in part on determining the condition of the memory array. 15. The apparatus of claim 13, wherein the instructions are further executable by the processor to cause the apparatus to: determine a metric associated with the first quantities of bit errors detected during the plurality of scrub operations; and compare the metric associated with the first quantities of bit errors to one or more thresholds, a second metric, or both, wherein determining the condition of the memory array is based at least in part on the comparing. 16. The apparatus of claim 15, wherein the metric corresponds to a first average associated with the first quantities of bit errors, a first running average associated with the first quantities of bit errors, a first weighted average of the first quantities of bit errors, or any combination thereof. 17. The apparatus of claim 15, wherein the metric corresponds to a first change in the first quantities of bit errors, a first rate of change of the first quantities of bit errors, or both. 18. The apparatus of claim 15, wherein the one or more thresholds for determining the condition of the memory array corresponds to one or more dynamic thresholds, one or more configurable thresholds, or both. 19. The apparatus of claim 15, wherein the second metric corresponds to a second average associated with second quantities of bit errors, a second running average associated with the second quantities of bit errors, a second weighted average associated with the second quantities of bit errors, or any combination thereof, the second quantities of bit errors detected during a previous plurality of scrub operations. 20. The apparatus of claim 15, wherein the second metric corresponds to a second change in the second quantities of bit errors, a second rate of change of the second quantities of bit errors, or both. 21. The apparatus of claim 13, wherein the instructions are further executable by the processor to cause the apparatus to: receive, from the host device, a first plurality of scrub commands according to a first rate for scrubbing the memory array, wherein performing the scrub operation is based at least in part on receiving the first plurality of scrub commands; and receive, from the host device after transmitting the indicator of the condition of the memory array to the host device, a second plurality of scrub commands according to a second rate for scrubbing the memory array that is greater than the first rate. 22. A non-transitory computer-readable medium storing code, the code comprising instructions executable by a processor to: perform, at a memory device, a plurality of scrub operations; monitor, during the plurality of scrub operations, one or more bit errors detected for a plurality of rows of a memory array of the memory device for each scrub operation; determine first quantities of bit errors detected during the plurality of scrub operations based at least in part on the monitoring; and transmit, to a host device based at least in part on the first quantities of bit errors, an indicator of a condition of the memory array.
1. A method, comprising: performing, at a memory device, a scrub operation comprising reading data and error correction information stored in each row of a plurality of rows of a memory array of the memory device and detecting bit errors in the data of each row based at least in part on the error correction information; monitoring, during the scrub operation, the bit errors detected for the plurality of rows of the scrub operation; determining a quantity of the bit errors detected during the scrub operation based at least in part on the monitoring; determining, from three or more conditions of the memory array each associated with a corresponding level of integrity of data stored at the memory array, a condition of the memory array based at least in part on the quantity of the bit errors detected; and performing, by the memory device, an action associated with the condition of the memory array.
2. The method of claim 1, further comprising: comparing the quantity of the bit errors detected to two or more thresholds, wherein determining the condition of the memory array is based at least in part on the comparing.
3. A method, comprising: performing, at a memory device, a scrub operation comprising reading data and error correction information stored in each row of a plurality of rows of a memory array of the memory device and detecting bit errors in the data of each row based at least in part on the error correction information; monitoring, during the scrub operation, the bit errors detected for the plurality of rows of the scrub operation; determining a quantity of the bit errors detected during the scrub operation based at least in part on the monitoring; determining a difference between the quantity of the bit errors detected during the scrub operation and a second quantity of bit errors detected during a second scrub operation performed before the scrub operation; determining, based at least in part on the quantity of the bit errors detected and the difference, a condition of the memory array; performing, by the memory device, an action associated with the condition of the memory array.
4. A method, comprising: performing, at a memory device, a scrub operation comprising reading data and error correction information stored in each row of a plurality of rows of a memory array of the memory device and detecting bit errors in the data of each row based at least in part on the error correction information; monitoring, during the scrub operation, the bit errors detected for the plurality of rows of the scrub operation; determining a quantity of the bit errors detected during the scrub operation based at least in part on the monitoring; determining a first difference between the quantity of the bit errors detected during the scrub operation and a second quantity of bit errors detected during a second scrub operation performed before the scrub operation; determining a second difference between respective quantities of bit errors detected during scrub operations including at least one scrub operation performed before the second scrub operation; determining a change between the first difference and the second difference; determining, based at least in part on the quantity of the bit errors detected and the change, a condition of the memory array; and performing, by the memory device, an action associated with the condition of the memory array.
5. The method of claim 1, further comprising: storing the error correction information for the plurality of rows of the memory array of the memory device, wherein performing the scrub operation further comprises: comparing the data and the error correction information stored in each row of the plurality of rows of the memory array.
6. The method of claim 1, wherein performing the action comprises transmitting, from the memory device to a host device, an indicator of the condition of the memory array.
7. The method of claim 6, further comprising: receiving, from the host device, a first plurality of scrub commands according to a first rate for scrubbing the memory array, wherein performing the scrub operation is based at least in part on receiving the first plurality of scrub commands; and receiving, from the host device after transmitting the indicator of the condition of the memory array to the host device, a second plurality of scrub commands according to a second rate for scrubbing the memory array that is greater than the first rate.
8. The method of claim 7, wherein the second rate is based at least in part on the condition of the memory array.
9. The method of claim 7, wherein the first rate is based at least in part on a voltage, or a temperature, or both associated with the memory array.
10. The method of claim 1, further comprising: determining that the condition of the memory array has changed from a first condition to a second condition associated with a lower integrity of data stored at the memory array than the first condition, wherein determining the condition of the memory array is based at least in part on the determining that the condition of the memory array has changed.
11. The method of claim 10, further comprising: receiving, from a host device, an indication of a first rate for scrubbing the memory array, the first rate associated with the first condition, wherein performing the scrub operation is based at least in part on receiving the indication of the first rate for scrubbing the memory array; determining, at the memory device, a second rate for scrubbing the memory array based at least in part on determining that the condition of the memory array has changed from the first condition to the second condition; and performing a second scrub operation according to the second rate for scrubbing the memory array.
12. The method of claim 10, further comprising: generating, by the memory device, a first plurality of scrub commands for scrubbing the memory array according to a first rate based at least in part on the first condition, wherein performing the scrub operation is based at least in part on generating the first plurality of scrub commands; and generating, by the memory device based at least in part on performing the action associated with the condition of the memory array, a second plurality of scrub commands for scrubbing the memory array according to a second rate that is greater than the first rate.
13. The method of claim 1, further comprising: correcting the bit errors in the data of each row based at least in part on detecting the bit errors in the data of each row.
14. The method of claim 13, wherein performing the scrub operation comprises: receiving, from a host device, a plurality of scrub commands that each correspond to one or more of the plurality of rows of the memory array; performing, for each of the plurality of scrub commands, an error correction operation on the data read from the memory array for the one or more of the plurality of rows to generate second data based at least in part on the error correction information; and writing, for the each of the plurality of scrub commands, the second data to the one or more of the plurality of rows of the memory array.
15. A method, comprising: performing, at a memory device, a scrub operation comprising reading data and error correction information stored in each row of a plurality of rows of a memory array of the memory device, detecting bit errors in the data of each row based at least in part on the error correction information, and correcting the bit errors in the data of each row based at least in part on detecting the bit errors in the data of each row, wherein performing the scrub operation comprises: receiving, from a host device, a plurality of scrub commands that each correspond to one or more of the plurality of rows of the memory array; performing, for each of the plurality of scrub commands, an error correction operation on the data read from the memory array for the one or more of the plurality of rows to generate second data based at least in part on the error correction information; writing, for the each of the plurality of scrub commands, the second data to the one or more of the plurality of rows of the memory array; and performing the reading and the correcting of the bit errors for a first quantity of the plurality of rows of the memory array for each of the plurality of scrub commands; monitoring, during the scrub operation, the bit errors detected for the plurality of rows of the scrub operation; determining a quantity of the bit errors detected during the scrub operation based at least in part on the monitoring; determining, based at least in part on the quantity of the bit errors detected, a condition of the memory array; performing, by the memory device, an action associated with the condition of the memory array; receiving, from the host device, a second plurality of scrub commands after receiving the plurality of scrub commands; and performing, based at least in part on performing the action associated with the condition of the memory array, a second scrub operation comprising reading the data and the error correction information stored in each row of the plurality of rows of the memory array and correcting bit errors in the data of each row based at least in part on the error correction information, wherein performing the second scrub operation comprises performing the reading and the correcting of the bit errors for a second quantity of the plurality of rows of the memory array for each of the second plurality of scrub commands, and wherein the second quantity of the plurality of rows is greater than the first quantity of the plurality of rows.
16. The method of claim 1, further comprising: receiving, from a host device, a set of commands for accessing the memory array; and performing operations indicated by the set of commands for accessing the memory array, wherein performing the scrub operation is based at least in part on performing the operations.
17. A method, comprising: performing, at a memory device, a first set of scrub operations comprising detecting bit errors in a memory array of the memory device according to a first rate for scrubbing the memory array associated with a first condition of the memory array that indicates a first level of integrity of data stored at the memory array; determining a quantity of the bit errors detected during each scrub operation of the first set of scrub operations; determining, from three or more conditions of the memory array each associated with a corresponding of integrity of data stored at the memory array, a second condition of the memory array based at least in part on one or more quantities of the bit errors detected, wherein the second condition of the memory array is associated with a second rate for scrubbing the memory array and indicates a second integrity of data stored at the memory array; and performing a second set of scrub operations comprising detecting bit errors in the memory array according to the second rate for scrubbing the memory array.
18. The method of claim 17, further comprising: transmitting, to a host device, an indicator of the second condition of the memory array.
19. The method of claim 17, further comprising: receiving a first plurality of scrub commands from a host device according to the first rate for scrubbing the memory array, wherein performing the first set of scrub operations according to the first rate is based at least in part on the receiving the first plurality of scrub commands; and receiving a second plurality of scrub commands from the host device according to the second rate for scrubbing the memory array, wherein performing the second set of scrub operations according to the second rate is based at least in part on receiving the second plurality of scrub commands.
20. The method of claim 17, further comprising: receiving, prior to performing the first set of scrub operations, a configuration for performing scrub operations, the configuration indicating the first rate for scrubbing the memory array; and determining the second rate for scrubbing the memory array based at least in part on determining the second condition of the memory array, wherein performing the second set of scrub operations is based at least in part on determining the second rate for scrubbing the memory array.
21. The method of claim 17, wherein: the second condition of the memory array corresponds to a lower level of integrity of data being stored at the memory array than the first condition of the memory array; and the second rate for scrubbing the memory array is greater than the first rate for scrubbing the memory array.
22. The method of claim 17, further comprising: comparing the quantity of the bit errors detected during one of the first set of scrub operations to two or more thresholds, wherein determining the second condition of the memory array is based at least in part on the comparing.
23. The method of claim 17, further comprising: determining a difference between respective quantities of the bit errors detected during a first scrub operation and a second scrub operation of the first set of scrub operations, wherein determining the second condition of the memory array is based at least in part on the difference.
24. The method of claim 17, further comprising: determining a first difference between respective quantities of the bit errors detected during a first subset of the first set of scrub operations; determining a second difference between respective quantities of the bit errors detected during a second subset of the first set of scrub operations including at least one scrub operation performed after the first subset of the first set of scrub operations; and determining a change between the first difference and the second difference, wherein determining the second condition of the memory array is based at least in part on the change.
25. The method of claim 17, further comprising: receiving, from a host device, a plurality of scrub commands that each correspond to a portion of data stored in the memory array; reading, for each of the portions of data, first data and error correction information from the memory array; performing, for the each of the portions of data, an error correction operation on the first data read from the memory array to generate second data, wherein performing the error correction operation is based at least in part on the error correction information; and writing, for the each of the portions of data, the second data to the memory array, wherein performing each of the first set of scrub operations is based at least in part on the writing.
26. An apparatus, comprising: an array of memory cells; and circuitry coupled with the array of memory cells and operable to cause the apparatus to: perform a scrub operation comprising reading data and error correction information stored in each row of a plurality of rows of the array of memory cells and detecting bit errors in the data of each row based at least in part on the error correction information; monitor, during the scrub operation, the bit errors detected for the plurality of rows of the scrub operation; determine a quantity of the bit errors detected during the scrub operation based at least in part on the monitoring; determine, from three or more conditions of the array of memory cells each associated with a corresponding level of integrity of data stored at the array of memory cells, a condition of the array of memory cells based at least in part on the quantity of the bit errors detected; and perform, by the apparatus, an action associated with the condition of the array of memory cells.
27. The apparatus of claim 26, wherein the circuitry is further operable to cause the apparatus to transmit, to a host device, an indicator of the condition of the array of memory cells based at least in part on performing the action associated with the condition of the array of memory cells.
28. The apparatus of claim 27, wherein the circuitry is further operable to cause the apparatus to: receive, from the host device, a first plurality of scrub commands according to a first rate for scrubbing the array of memory cells, wherein performing the scrub operation is based at least in part on receiving the first plurality of scrub commands; and receive, from the host device after transmitting the indicator of the condition of the array of memory cells to the host device, a second plurality of scrub commands according to a second rate for scrubbing the array of memory cells that is greater than the first rate.
29. An apparatus, comprising: an array of memory cells; and circuitry coupled with the array of memory cells and operable to cause the apparatus to: perform a scrub operation comprising reading data and error correction information stored in each row of a plurality of rows of the array of memory cells and detecting bit errors in the data of each row based at least in part on the error correction information; receive, from a host device, a first plurality of scrub commands, wherein performing the scrub operation comprises performing the reading and the detecting of the bit errors for a first quantity of the plurality of rows of the array of memory cells for each of the first plurality of scrub commands; monitor, during the scrub operation, the bit errors detected for the plurality of rows of the scrub operation; determine a quantity of the bit errors detected during the scrub operation based at least in part on the monitoring; determine, based at least in part on the quantity of the bit errors detected, a condition of the array of memory cells; perform, by the apparatus, an action associated with the condition of the array of memory cells; receive, from the host device a second plurality of scrub commands after receiving the first plurality of scrub commands; and perform, based at least in part on performing the action associated with the condition of the array of memory cells, a second scrub operation comprising reading the data and the error correction information stored in each row of the plurality of rows of the array of memory cells and detect bit errors in the data of each row based at least in part on the error correction information, wherein performing the second scrub operation comprises performing the reading and the detecting of the bit errors for a second quantity of the plurality of rows of the array of memory cells for each of the second plurality of scrub commands, and wherein the second quantity of the plurality of rows is greater than the first quantity of the plurality of rows.
30. The apparatus of claim 26, wherein the circuitry is further operable to cause the apparatus to: compare the quantity of the bit errors detected to two or more thresholds, wherein determining the condition of the array of memory cells is based at least in part on the comparing.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-22 are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US7,275,130 B2) and further in view of EP3712893 A1 (hereinafter Halbert et al).

Claim 2. Klein teaches a method, comprising: performing, at a memory device, a plurality of scrub operations (e.g. col. 4, lines 2-17; step 100, fig. 3 & claim 4);   monitoring, during the plurality of scrub operations, one or more bit errors detected for a plurality of rows of a memory array of the memory device for each scrub operation (e.g. step 120, fig. 3; col. 4, lines 18-34);  
determining first quantities of bit errors detected during the plurality of scrub operations based at least in part on the monitoring (e.g. col. 7, lines 40-42).
Not explicitly taught by Klein is transmitting, to a host device based at least in part on first quantities of the bit errors, an indicator of a condition of the memory array. However, such a technique was known in the art, before the effective filing date of the claimed invention, as disclosed by Halbert et al (e.g. col. 3, lines 1-10). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teaching of Klein with the one taught by Halbert et al in order to diagnose the memory system.

As per claims 13 and 22, the claimed features are rejected similarly to claim 2 above.

Claim 3: Klein and Halbert et al teach the method of claim 2, wherein the plurality of scrub operations comprise reading, for each scrub operation of the plurality of scrub operations, data and error correction information stored in each row of a plurality of rows of a memory array of the memory device and detecting the bit errors in the data of each row based at least in part on the error correction information (e.g. step 120, fig. 3; col. 4, lines 18-34 - Klein), the method further comprising: determining, based at least in part on the first quantities of the bit errors detected, the condition of the memory array (e.g. col. 7, lines 42-47 – Klein); wherein transmitting the indicator is based at least in part on determining the condition of the memory array (e.g. col. 3, lines 1-10 – Halbert et al).

As per claim 14, the claimed features are rejected similarly to claim 3 above.

Claim 4: Klein and Halbert et al teach the method of claim 2, further comprising: determining a metric associated with the first quantities of bit errors detected during the plurality of scrub operations; and comparing the metric associated with the first quantities of bit errors to one or more thresholds, a second metric, or both, wherein determining the condition of the memory array is based at least in part on the comparing (e.g. col. 7, lines 40-47- Klein & [0013], [0037], Halbert et al).

As per claim 15, the claimed features are rejected similarly to claim 4 above.


Claim 5: Klein and Halbert et al teach the method of claim 4, wherein the metric corresponds to a first average associated with the first quantities of bit errors, a first running average associated with the first quantities of bit errors, a first weighted average of the first quantities of bit errors, or any combination thereof (e.g. [0013], [0037]-[0039], Halbert et al).

As per claim 16, the claimed features are rejected similarly to claim 5 above.

Claim 6: Klein and Halbert et al teach the method of claim 4, wherein the metric corresponds to a first change in the first quantities of bit errors, a first rate of change of the first quantities of bit errors, or both (e.g. [0013], [0037]-[0039], Halbert et al).

As per claim 17, the claimed features are rejected similarly to claim 6 above.

Claim 7: Klein and Halbert et al teach the method of claim 4, wherein the one or more thresholds for determining the condition of the memory array corresponds to one or more dynamic thresholds, one or more configurable thresholds, or both (e.g. [0013], [0037]-[0039], Halbert et al). 

As per claim 18, the claimed features are rejected similarly to claim 7 above.Claim 8: Klein and Halbert et al teach the method of claim 4, but fail to teach  the second metric corresponds to a second average associated with second quantities of bit errors, a second running average associated with the second quantities of bit errors, a second weighted average associated with the second quantities of bit errors, or any combination thereof, the second quantities of bit errors detected during a second plurality of scrub operations. However, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to perform multiple read at using different parameters in order to determine the status of the memory device.

As per claim 19, the claimed features are rejected similarly to claim 8 above.Claim 9: Klein and Halbert et al teach the method of claim 4, but fail to teach that the second metric corresponds to a second change in the second quantities of bit errors, a second rate of change of the second quantities of bit errors, or both. However, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to perform multiple read at using different parameters in order to determine the status of the memory device.

As per claim 20, the claimed features are rejected similarly to claim 9 above.
Claim 10: Klein and Halbert et al teach the method of claim 2, further comprising: receiving, from the host device, a first plurality of scrub commands according to a first rate for scrubbing the memory array, wherein performing the scrub operation is based at least in part on receiving the first plurality of scrub commands (e.g. col. 9, lines 50-54 – Klein); and receiving, from the host device after transmitting the indicator of the condition of the memory array to the host device, a second plurality of scrub commands according to a second rate for scrubbing the memory array that is greater than the first rate (e.g. claims 6-8, Klein).

As per claim 21, the claimed features are rejected similarly to claim 10 above.

Claim 11: Klein and Halbert et al teach the method of claim 10, wherein the second rate is based at least in part on the condition of the memory array(e.g. claims 6-8, Klein).
Claim 12: Klein and Halbert et al teach the method of claim 10, wherein the first rate is based at least in part on a voltage associated with the memory array, a temperature associated with the memory array, or both (e.g. claim 2, Klein).  



Claim(s) 1, 2, 10, 13, 17, 18, 22, 23, 27 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein (US7,275,130 B2).
Claim 1: Klein discloses a method, comprising:  
2performing, at a memory device, a scrub operation comprising reading data 3and error correction information stored in each row of a plurality of rows of a memory array 4of the memory device and detecting bit errors in the data of each row based at least in part on 5the error correction information (e.g. col. 4, lines 2-17; step 100, fig. 3 & claim 4);  
6monitoring, during the scrub operation, the bit errors detected for the plurality 7of rows of the scrub operation (e.g. step 120, fig. 3; col. 4, lines 18-34);  
8determining a quantity of the bit errors detected during the scrub operation 9based at least in part on the monitoring (e.g. col. 7, lines 40-42);  
10determining, based at least in part on the quantity of the bit errors detected, a 11condition of the memory array (e.g. col. 7, lines 42-47);
 and  12performing, by the memory device, an action associated with the condition of 13the memory array (e.g. claim 7).  

As per claims 18 and 27, the claimed features are rejected similarly to claim 1 above.

Claim 2: Klein discloses the method of claim 1, further comprising:  2comparing the quantity of the bit errors detected to one or more thresholds, 3wherein determining the condition of the memory array is based at least in part on the 4comparing  (e.g. col. 7, lines 40-47).

As per claims 23 and 31, the claimed features are rejected similarly to claim 2 above.

Claim 22: Klein discloses the method of claim 18, wherein:  2the second condition of the memory array corresponds to lower integrity of 3data being stored at the memory array than the first condition of the memory array; and  4the second rate for scrubbing the memory array is greater than the first rate for 5scrubbing the memory array (e.g. claims 6 & 7).

Claim 10: Klein discloses the method of claim 1, further comprising:  4determining that the condition of the memory array has changed from a first 5condition to a second condition associated with a lower integrity of data stored at the memory 6array than the first condition (e.g. number of errors is greater or less than a predetermined value), wherein determining the condition of the memory array is based 7at least in part on the determining that the condition of the memory array has changed (e.g. claims 6 & 7).  

Claim 13: Klein discloses the method of claim 1, further comprising:  2correcting the bit errors in the data of each row based at least in part on 3detecting the bit errors in the data of each row (e.g. claims 6 & 9).  

Claim 17: Klein discloses the method of claim 1, wherein the condition of the memory array 2indicates an integrity of data (e.g. high number of erroneous bits) stored at the memory array (e.g. claims 6 & 7). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 12  are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US7,275,130 B2).
Claim 5: Klein teach the method of claim 1, further comprising:  generating the error correction information for the plurality of rows of the 3memory array of the memory device, wherein performing the scrub operation further 4comprises:  5comparing the data and the error correction information generated in each 6row of the plurality of rows of the memory array (e.g. col. 4, lines 18-28). Not explicitly taught by Klein is storing the error correction in the memory instead of generating it. However, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to store the ECC information instead of generating it since such information would have been known in order to detect errors in the memory system.

Claim 12: Klein teaches the method of claim 10, further comprising:  2 3scrubbing the memory array according to a first rate based at least in part on the first 4condition (e.g. claims 6 & 7); and performing, by the memory device based at least in part on performing the 7action associated with the condition of the memory array, a second scrubbing operation of the memory array according to a second rate that is greater than the 9first rate (e.g. claim 7).  Not explicitly taught by Klein is generating commands for the scrub operations. However, Klein teaches a scrubbing controller (e.g. item 38, fig. 1) that causes the memory to be scrubbed (e.g. col. 3, lines 59-61 & col. 4, lines 2-5). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to use the scrubbing controller 38 taught by Klein to control the scrubbing operations performed at different rates (e.g. claims 6 & 7), since such a modification would have been within the general knowledge of an artisan in the art.

Claims 6, 14, 16, 19, 20, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Klein as applied to claim 1 above, and further in view of Selinger et al (US2011/0161784 A1).
Claim 6: Klein teach the method of claim 1, but fails to teach performing the action comprises 2transmitting, from the memory device to a host device, an indicator of the condition of the 3memory array.  However, the technique of transmitting a memory status to a host was known in the art, before the effective filing date of the claimed invention, as disclosed by Selinger et al (e.g. [0074], step 540, fig. 5). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teaching of Klein with the one taught by Selinger et al, since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.

As per claims 19 and 28, the claimed features are rejected similarly to claim 6 above.

Claim 14: Klein teach the method of claim 13, wherein performing the scrub operation 2comprises:  35performing, for each scrub operation, an error correction 6operation on the data read from the memory array for the one or more of the plurality of rows 7to generate second data based at least in part on the error correction information (e.g. claim 8); and  8writing, for the each of the plurality of scrub operation, the second data to the  one or more of the plurality of rows of the memory array (e.g. claim 8).  Not explicitly taught by Klein is a host initiating commands for the scrub operations. However such a technique was known in the art, before the effective filing date of the claimed invention as disclosed by Selinger et al (e.g. [0074]). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teaching of Klein with the one taught by Selinger et al, since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.

As per claims 26 and 29, the claimed features are rejected similarly to clam 14 above.

As per claim 20, the claimed features are rejected similarly to claim 14 above.

Claim 16: Klein teach the method of claim 1, further comprising: 24performing operations for accessing the 5memory array, wherein performing the scrub operation is based at least in part on performing 6the operations (e.g. claim4 6 & 7).  Not explicitly taught by Klein is a host initiating commands for the scrub operations. However such a technique was known in the art, before the effective filing date of the claimed invention as disclosed by Selinger et al (e.g. [0074]). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teaching of Klein with the one taught by Selinger et al, since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.

Claims 7-9, 11, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Klein in view of Selinger et al and further in view of Foley (US8,255,772 B1).
Claim 7: Klein and Selinger et al  teach the method of claim 6, further comprising:  2receiving, from the host device, a first plurality of scrub commands according 3to a first rate for scrubbing the memory array, wherein performing the scrub operation is 4based at least in part on receiving the first plurality of scrub commands (e.g. [0074] – Selinger et al) but fail to teach  5receiving, from the host device after transmitting the indicator of the condition 6of the memory array to the host device, a second plurality of scrub commands according to a 7second rate for scrubbing the memory array that is greater than the first rate.  However, the technique of performing other scrubbing operations in response to a memory status was known in the art, before the effective filing date of the claimed invention as disclosed by Foley (e.g. steps 340-380, fig. 3). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teaching of Klein and Selinger et al with the one taught by Foley, since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.

As per claim 21, the claimed features are rejected similarly to claim 7 above.

Claim 8: Klein, Selinger et al and Foley teach the method of claim 7, wherein the second rate is based at least in part 2on the second condition of the memory array (e.g. steps 340-380, fig. 3 - Foley).

Claim 9: Klein, Selinger et al and Foley teach the method of claim 7, wherein the first rate is based at least in part on 2a voltage, or a temperature, or both associated with the memory array (e.g. claim 2, Klein).  

Claim 11: Klein teach the method of claim 10, further comprising:  2an indication of a first rate for scrubbing the 3memory array, the first rate associated with the first condition, wherein performing the scrub 4operation is based at least in part on the indication of the first rate for scrubbing the 5memory array (e.g. claims 6 & 7);  6determining, at the memory device, a second rate for scrubbing the memory 7array based at least in part on determining that the condition of the memory array has 8changed from the first condition to the second condition; and  9performing a second scrub operation according to the second rate for 10scrubbing the memory array (e.g. claims 6 & 7). Not explicitly taught by Klein is a host for indicating the first rate. Foley discloses establishing a memory scrub frequency (e.g. step 310, fig. 3) and the technique of performing other scrubbing operations in response to a memory status was known in the art, before the effective filing date of the claimed invention as disclosed by Foley (e.g. steps 340-380, fig. 3). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teaching of Klein with the one taught by Selinger et al and Foley, since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.1
11
Allowable Subject Matter
Claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066.  The examiner can normally be reached on Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        8/8/2022